Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9, 11-13, 15, 17-18, 21 and 22 are allowable. The restriction requirement among the species, as set forth in the Office action mailed on 11/24/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-8, directed to species A and B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
Authorization for this examiner’s amendment was given in an interview with VLADIMIR GUSEV on 04/22/2021 and 08/18/2021.
The application has been amended as follows: 
1. (Currently Amended) An electrochemical cell comprising:
 a positive electrode; 
contacting the positive electrode; and
 a negative electrode, comprising a negative active material layer, a negative current collector, and a conductive pressure sensitive adhesive layer, wherein:
 the negative active material layer is printed directly over and directly contacting  the electrolyte layer, 
the conductive pressure sensitive adhesive layer directly interfaces, adheres to each of the negative active material layer and the negative current collector, supports the negative active material layer and the negative current collector relative to each other, and provides electronic conductivity between the negative active material layer and the negative current collector, and
 the conductive pressure sensitive adhesive layer comprises a polymer base and a conductive filler[[.]],
wherein particles of the conductive filler are encapsulated by the polymer base within the conductive pressure sensitive adhesive layer;
a first packaging layer and a second packaging layer, enclosing the positive electrode, the electrolyte layer, and the negative electrode, wherein at least one of the first packaging layer and the second packaging layer is flexible and conforms to the positive electrode, the electrolyte layer, and the negative electrode, 
wherein the at least one of the first packaging layer and the second packaging layer is polyester.

2. (Previously presented) The electrochemical cell of claim 1, wherein the conductive pressure sensitive adhesive layer has a thickness of less than 100 micrometers.  

3. (Previously presented) The electrochemical cell of claim 1, wherein the conductive filler in the conductive pressure sensitive adhesive layer has a concentration of less than about 50% by volume.  

4. (Previously presented) The electrochemical cell of claim 1, wherein the polymer base is an acrylic polymer or polyisobutylene (PIB).  

5. (Previously presented) The electrochemical cell of claim 1, wherein the conductive filler comprises carbon particles.  

6. (Previously presented) The electrochemical cell of claim 5, wherein the conductive filler further comprises metal particles.  

7. (Previously presented) The electrochemical cell of claim 6, wherein the metal particles comprise one or more of nickel, copper, and silver.  

8. (Previously presented) The electrochemical cell of claim 6, wherein the metal particles comprise one or more of indium and bismuth.  

9. (Previously presented) The electrochemical cell of claim 1, wherein the conductive filler comprises metal particles.  



11. (Previously presented) The electrochemical cell of claim 1, wherein particles of the conductive filler have a mean particle size of between about 1 micrometer and 35 micrometers.  

12. (Previously presented) The electrochemical cell of claim 1, wherein the negative active material layer comprises zinc.  

13. (Previously presented) The electrochemical cell of claim 1, wherein the negative current collector comprises copper.  

14. (Cancelled).

15. (Previously presented) The electrochemical cell of claim [[14]]1, wherein the second packaging layer is flexible and adhered to the negative current collector.  

16. (Cancelled).

17. (Previously presented) The electrochemical cell of claim 1, wherein each of the positive electrode, the electrolyte layer, and the negative electrode comprises an ionic liquid.  

18. (Previously presented) The electrochemical cell of claim 1, wherein the electrochemical cell is substantially free from organic solvents.  

19. (Cancelled).  

20. (Cancelled).  

21. (Previously presented) The electrochemical cell of claim 1, wherein the negative current collector is a printed layer, comprising a polymer binder and a conductive additive, selected from the group consisting of silver, brass, indium, carbon, nickel, and copper.  

22. (Previously presented) The electrochemical cell of claim 1, wherein the negative active material layer consists essentially of an elemental metal.

Specification
For clarification the following examiner’s amendment is shown with reference to page and line numbers of the instant specification as well as in reference to paragraph numbers of the instant specification.
The following changes to the specification have been approved by the examiner and agreed upon by applicant: 
The application has been amended as follows: 
Specification PAGE 15/LINES 14-15. (Currently Amended) Furthermore, in some examples, positive active material layer [[149]]140 may swell during its discharge and dry up as a result.
Specification Paragraph [0055]. (Currently Amended) 
Also shown in FIG. 2A is positive interface layer 130, which is optional. When 
present, positive interface layer 130 is disposed between positive current collector 125 
and positive active material layer 140. Positive interface layer 130 is used for adhesion, 
interface conductivity, and soaking up electrolyte components (e.g., operable as aIMPRPOO1US 14 
reservoir). In some examples, positive interface layer 130 serves as a primer or adhesion- promoter between the binder of positive active material layer 140 and positive current 
collector 125. Enhanced helps with providing and maintaining the energy density of 
electrochemical cell 100. In some examples, positive active material layer 140 comprises5 less than 5% by weight of polymer binder allowing for more active materials in the layer. 

positive interface layer 130 allows decreasing the amount of polymer binder in positive 
active material layer 140 and increasing the amount of the active materials. Positive10 interface layer 130 may be a thin layer, which does not occupy a lot of space inside 
electrochemical cell 100. Unlike positive active material layer 140, positive interface 
layer 130 comprises much higher amounts of polymer binders, such as at least about 5% by weight (e.g., between about 5% and 30%) or at least about 10% by weight or even at 
least about 20%. Furthermore, in some examples, positive active material layer [[149]]140 may15 swell during its discharge and dry up as a result. Positive interface layer 130 may be 
operable as a reservoir for ionic conductors, i.e. salt and ionic liquid described above. In 
some examples, positive interface layer 130 is a carbon layer. Positive interface layer 
130 may be printed over positive current collector 125 using ink comprising, e.g., carbon 
black, PVDF, and n-methyl-2-pyrrolidone (NMP). The thickness of positive interface20 layer 130 may be between 0.5 micrometers and 5 micrometers or, more specifically, 
between 1 micrometer and 2 micrometers. 

Paragraph [0050], specifically on PAGE 15 LINE 14, of the instant specification has been amended to remove a reference “149”. There is no support for reference “149” in the instant specification or the instant drawings. The positive active material is referred to as “140” throughout the specification and the drawings (instant Figures 2A-2C). Therefore the instant specification has been amended to remove reference “149” and replace with reference –140--. There is support for this amendment in the drawings (Figures 2A-2C, reference number 140) and 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not specifically teach an electrochemical cell comprising a positive electrode; an electrolyte layer, printed directly over and directly contacting the positive electrode; and a negative electrode, comprising a negative active material layer, a negative current collector, and a conductive pressure sensitive adhesive layer, wherein the negative active material layer is printed directly over and directly contacting  the electrolyte layer, the conductive pressure sensitive adhesive layer directly interfaces, adheres to each of the negative active material layer and the negative current collector, supports the negative active material layer and the negative current collector relative to each other, and provides electronic conductivity between the negative active material layer and the negative current collector, and the conductive pressure sensitive adhesive layer comprises a polymer base and a conductive filler, wherein particles of the conductive filler are encapsulated by the polymer base within the conductive pressure sensitive adhesive layer; a first packaging layer and a second packaging layer, enclosing the positive electrode, the electrolyte layer, and the negative electrode, wherein at least one of the first packaging layer and the second packaging layer is flexible and conforms to the positive electrode, the electrolyte layer, and the negative electrode, wherein the at least one of the first packaging layer and the second packaging layer is polyester.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/SUPHIA QURAISHI/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723